DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
The Applicant’s amendment filed on January 27, 2022 was received.  Claims 1-2, 6 and 8-9 were amended.  Claims 27-31 were added.  Claims 11, 12 and 14-26 remain withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 8, 2021.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
“one or more coating applicator mechanisms for depositing a performance enhancement coating solution onto the sloped outdoor panel surfaces” in claim 1;
“means for moving the one or more coating applicator mechanisms” in claim 1;
“one or more rolling mechanisms to move the applicator across the sloped outdoor panel surfaces” in claim 1;
 “mechanical extension device that enables the at least one or more coating applicator mechanisms to run off at least one end of at one of the surfaces of the sloped panels” in claim 1.
With regards to the “one or more coating applicator mechanisms” has been interpreted in accordance with the disclosure to refer to meniscus drag deposition mechanisms A102/A300 which is form with a porous material A303 through which solution A301 passes before being deposited onto the at least one surface A302 or the porous material A303 may be in contact with another porous material 304, in which case the solution A301 passes from porous material A303 to porous material A304 before being deposited onto the at least one surface A302 (fig. 1; para. 53, 59).  The “one or more coating applicator mechanisms” may also be interpreted in accordance with the disclosure to refer to spray system A900 deposits the solution onto the one or more panels A903 (fig. 9; para. 34, 65).
With regards to the “means for moving the one or more coating applicator mechanisms” has been interpreted in accordance with the disclosure to refer to at least one motivator mechanism A503 (e.g. motorized wheel assembly) (fig. 5; para. 61) or a motorized drive 601 connected to an axle 603 (fig. 16, para. 62).
With regards to the “one or more rolling mechanisms to move the applicator across the sloped outdoor panel surfaces” has been interpreted in accordance with the disclosure to refer to wheel 304/B304 (fig. 25, para. 86).
With regards to the “mechanical extension device that enables the at least one or more coating applicator mechanisms to run off at least one end of at one of the surfaces of the sloped panels” has been interpreted in accordance with the disclosure to refer to extension A107 that extends beyond the end of one of the surfaces of the sloped panels A105 that enables the at least one or more meniscus drag deposition mechanisms A102 to run off at least one end of at one of the surfaces of the sloped panels A105 (fig. 1; para. 55).

With regards to the claim recitations of the deposition rate of coating solution onto at least a portion of the sloped outdoor panel surfaces is changed to optimize optical characteristics of the nanostructured performance enhancement thin film if the spectrum of the reflected light from the nanostructured performance enhancement thin film shifts relative to the red or infrared side of the light spectrum or relative to an expected spectrum, these recitations are directed to an intended use of the apparatus, thus when the apparatus is capable of applying a coating of a film in a controlled motorized technique, it is considered meeting this claim limitation.
With regards to the claim recitations of the speed of the one or more meniscus drag deposition mechanisms is reduced to optimize optical 3characteristics of the nanostructured performance enhancement thin film if at least one of the following occurs: A. if the temperature of the sloped outdoor panel surfaces is reduced, B. if the spectrum of the reflected light from the nanostructured performance enhancement thin film shifts toward the red or infrared side of the light spectrum, these recitations are directed to an intended use of the apparatus, thus when the apparatus is capable of applying a coating of a film in a controlled motorized technique, it is considered meeting this claim limitation.
With regards to the claim recitations of an algorithm is used to determine how far to move the applicator in between the one or more coating passes of the one or more meniscus drag deposition mechanisms across at least a portion of the sloped outdoor panel surfaces, where not all the movement distances will be the same between the one or more coating passes, these recitations are directed to an intended use of the apparatus, thus when the apparatus is capable of storing algorithm/software and applying a coating of a film in a controlled motorized technique, it is considered meeting this claim limitation.
With regards to the claim recitations of the algorithm involves making at least one coating pass with the one or more meniscus drag deposition mechanisms and then moving the one or more meniscus drag deposition mechanisms across at least a portion of the sloped outdoor panel surfaces a distance approximately equal to the width of the one or more meniscus drag deposition mechanisms and then making another coating pass and then moving the one or more meniscus drag deposition mechanisms across at least a portion of the sloped outdoor panel surfaces a distance such at least one meniscus drag deposition mechanism is positioned to coat at least a portion of the sloped outdoor panel surfaces that has not yet been coated, these recitations are directed to an intended use of the apparatus, thus when the apparatus is capable of storing algorithm/software and applying a coating of a film in a controlled motorized technique, it is considered meeting this claim limitation.
With regards to the claim recitations of the nanostructured performance enhancement thin film coating is an anti-reflection coating, these recitations are directed to an intended use of the apparatus, thus when the apparatus is capable of applying a coating of a film on a substrate, it is considered meeting this claim limitation.


Claim Objections
The claim objection on claims 1-10, 13 and 27-31 are withdrawn because the claims have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 6, the claim states “the at least one coating applicator mechanism and a second coating applicator mechanism are mounted on opposite sides of the coating applicator" while claim 1 now also recites “at least a first coating applicator mechanism and at least a first meniscus drag deposition mechanism", and “the first meniscus drag deposition mechanism is mounted to a first side of the applicator and the second meniscus drag mechanism is mounted apart from the first meniscus drag deposition mechanism on a second side of the applicator opposite the first side of the applicator.  However, this arrangement of the combination of the various mechanisms are not clearly depicted in drawings supplied by the applicant or disclosed in the applicants’ specification. 

Claims 1-10, 13 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1-lines 9-10, the recitation of “at least one coating applicator mechanisms” is unclear if the limitation apply to at least a first coating applicator mechanism.  Clarification is requested.  For purposes of compact prosecution, the limitation will be interpreted as the at least first coating applicator mechanism and the first meniscus drag deposition mechanism.
In regards to claim 1-lines 21, 24, the recitation of “the applicator” is unclear if the limitation applies to the coating applicator.  For purposes of compact prosecution, the limitation will be interpreted as the coating applicator.
In regards to claim 1-lines 26, the recitation of “the second meniscus drag deposition mechanism” lacks antecedent basis.  For purposes of compact prosecution, the limitation will be interpreted as the coating applicator.
In regards to claim 1-lines 27-28, the recitation of “the coating applicator mechanism” is unclear if the limitation applies to the at least a first coating applicator mechanism.  For purposes of compact prosecution, the limitation will be interpreted as the at least a first coating applicator mechanism.
In regards to claim 2-line 2, the recitation of “meniscus drag deposition mechanism” is intended to be different than the first meniscus drag deposition mechanism and second meniscus drag deposition mechanism.  For purposes of compact prosecution, the limitation will be interpreted as the coating applicator.
In regards to claim 4-line 1, the recitation of “the at least one coating applicator mechanism” is unclear if the limitation applies to the at least a first coating applicator mechanism.  For purposes of compact prosecution, the limitation will be interpreted as the at least a first coating applicator mechanism.
In regards to claim 6-lines 1-2, the recitation of “the at least one coating applicator mechanism” is unclear if the limitation applies to the at least a first coating applicator mechanism.  For purposes of compact prosecution, the limitation will be interpreted as the at least a first coating applicator mechanism.
In regards to claim 7-line 3, the recitation of “the at least one coating applicator mechanism” is unclear if the limitation applies to the at least a first coating applicator mechanism.  For purposes of compact prosecution, the limitation will be interpreted as the at least a first coating applicator mechanism.
In regards to claim 8-lines 5-6, the recitation of “the at least one coating applicator mechanism” is unclear if the limitation applies to the at least a first coating applicator mechanism.  For purposes of compact prosecution, the limitation will be interpreted as the at least a first coating applicator mechanism.
In regards to claim 8-line 7, the recitation of “at least one coating applicator mechanism” is unclear if the limitation applies to the at least a first coating applicator mechanism or a different coating applicator mechanism.  For purposes of compact prosecution, the limitation will be interpreted as the at least a first coating applicator mechanism.
In regards to claim 9-lines 1-2, the recitation of “the at least one coating applicator mechanism” is unclear if the limitation applies to the at least a first coating applicator mechanism.  For purposes of compact prosecution, the limitation will be interpreted as the at least a first coating applicator mechanism.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over deVos et al., Meller et al. and Shchegrov et al. on claims 1-4, 6-8, 10, 13 and 27-31 are withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over deVos et al., Meller et al., Shchegrov et al. Marlek et al. on claims 5 and 9 are withdrawn because independent claim 1 has been amended.

Response to Arguments
Applicant’s arguments, see response filed January 27, 2022 with respect to the rejection(s) of claim(s) 1-4, 6-8, 10, 13 and 27-31 under U.S.C. 112 and U.S.C. 103 have been fully considered but additional issues have been indicated above which are need to be resolved.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717